OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                        FILE COPY
                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                       COA No. 02-13-00319-CR
SMITH, MICHAEL OLIVER Tr. Ct. No. 52,047-B                  PD-0243-15
On this day, this Court has denied the State’s Emergency Motion to Stay
Proceedings in the 2nd Court of Appeals.
                                                       Abel Acosta, Clerk

                          DISTRICT ATTORNEY WICHITA COUNTY
                          MAUREEN SHELTON
                          900 7TH STREET RM 351
                          WICHITA FALLS, TX 76301
                          * DELIVERED VIA E-MAIL *
             OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                        FILE COPY
                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                       COA No. 02-13-00319-CR
SMITH, MICHAEL OLIVER Tr. Ct. No. 52,047-B                  PD-0243-15
On this day, this Court has denied the State’s Emergency Motion to Stay
Proceedings in the 2nd Court of Appeals.
                                                       Abel Acosta, Clerk

                          2ND COURT OF APPEALS CLERK
                          DEBRA SPISAK
                          401 W. BELKNAP, STE 9000
                          FORT WORTH, TX 76196
                          * DELIVERED VIA E-MAIL *
             OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                        FILE COPY
                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                       COA No. 02-13-00319-CR
SMITH, MICHAEL OLIVER Tr. Ct. No. 52,047-B                  PD-0243-15
On this day, this Court has denied the State’s Emergency Motion to Stay
Proceedings in the 2nd Court of Appeals.
                                                       Abel Acosta, Clerk

                          JOHN GILLESPIE
                          ASSISTANT DISTRICT ATTORNEY
                          WICHITA COUNTY, TEXAS
                          900 7TH ST
                          WICHITA FALLS, TX 76301-2402
                          * DELIVERED VIA E-MAIL *
             OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                        FILE COPY
                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                       COA No. 02-13-00319-CR
SMITH, MICHAEL OLIVER Tr. Ct. No. 52,047-B                  PD-0243-15
On this day, this Court has denied the State’s Emergency Motion to Stay
Proceedings in the 2nd Court of Appeals.
                                                       Abel Acosta, Clerk

                          MARK BARBER

                          1101 SCOTT AVE STE 15
                          WICHITA FALLS, TX 76301-4660
                          * DELIVERED VIA E-MAIL *
             OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                        FILE COPY
                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                       COA No. 02-13-00319-CR
SMITH, MICHAEL OLIVER Tr. Ct. No. 52,047-B                  PD-0243-15
On this day, this Court has denied the State’s Emergency Motion to Stay
Proceedings in the 2nd Court of Appeals.
                                                       Abel Acosta, Clerk

                          LISA MCMINN
                          STATE PROSECUTING ATTORNEY
                          P.O. BOX 13046
                          AUSTIN, TX 78711
                          * DELIVERED VIA E-MAIL *
             OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                        FILE COPY
                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                       COA No. 02-13-00319-CR
SMITH, MICHAEL OLIVER Tr. Ct. No. 52,047-B                  PD-0243-15
On this day, this Court has denied the State’s Emergency Motion to Stay
Proceedings in the 2nd Court of Appeals.
                                                       Abel Acosta, Clerk

                          JOHN W. BRASHER
                          SPECIAL PROSECUTOR
                          900 8TH STREET
                          WICHITA FALLS, TX 76301
                          * DELIVERED VIA E-MAIL *